Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed Aug. 23, 2021, has been entered in the application. Claims 1 and 3-21 are pending.
Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Aug. 24, 2021 is acknowledged and has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15, 17, 18, 20 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, as amended, recites the operation of the two motor assemblies “according to a predetermined trajectory defined in the movement instruction…” (see lines 44 and 45), however the specification as filed fails to actually support this limitation as currently claimed. See, for example, the application specification at ¶0126: “both of the self-locking motor assemblies25 900a and 900b operate synchronously, driving the 

Allowable Subject Matter
Claims 16 and 19 are allowed.
Claims Not Rejected over the Prior Art
Claims 1, 3-15, 17, 18, 20 and 21 are not currently rejected as being anticipated by or obvious over the prior art of record, however these claims are not currently in condition for allowance in view of the issues set forth above.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the amendment as entered corrects the issue associated with the rejections under 35 USC §112, second paragraph or section (b) as set forth in the previous office action. As regards the recitations associated with the retracted and extended positions and the vibration, sagging or dropping, this assertion appears to be correct. As regards the predetermined trajectory recitation, applicant’s amendment is noted, however it appears to recite a condition which is not actually supported in the specification as filed, to the extent that the specification does not appear to support that the predetermined trajectory is “defined in the movement instruction”. 
As such, while the recitation appears reasonably clear, it is not actually supported by the application as filed. Applicant asserts that the references to Yang et al. as modified by Lee et al. cannot teach the limitations of the claim as now written. This appears to be correct, however the claim as now written does not find support in the application as filed, and resultantly is not in condition for allowance.
As regards claims currently rejected under 35 U.S.C. 112(a), note that under the condition that applicant’s claims in the future recite an arrangement or method rejectable over the prior art, applicant’s claims will reasonably be subject to prior art rejections not currently set forth herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616